Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          06-AUG-2021
                                                          10:42 AM
                                                          Dkt. 9 ODAC


                         SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                               vs.

                           FRANCIS HUNT,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1DTC-18-033737)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on July 2, 2021, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, August 6, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins